DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on 8/1/2022.  Claims 1-8 and 17-24 are pending in the case.  Claims 1 and 17 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Dependent Claims 18-24 recite a non-transitory, computer program product while independent claim 17 recites a system. It is unclear whether claims 17-24 are system claims or non-transitory computer program product claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 and 10-16 of U.S. Patent No. 8832580, claims 1-16 of U. S. Patent No. 10552780, claims 1-15 of U.S. Patent No. 9552563, claims 1-15 of U.S. Patent No. 9875453, and claims 2-7 and 10-17 of US 11138541 B2 .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8832580, 10552780, 9552563, 9875453, and 11138541 contain every element of claim 1-16 of the instant application and thus anticipate the claim of the instant application. Claims 1-16 (or renumbered 1-15) of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type patenting. A later patent/application claims are not patentable distinct from an earlier claim if the later claim is anticipated by the earlier claim.

 Instant Application 17/468244
    US Patent 8832580
1.  A system comprising:

a processor; and

 a memory storing code, wherein when executed by the processor, the code causes the

processor to perform operations comprising:

 
display a multi-step process as at least a visual representation of an angular business process view,, corresponding to the business process, with the angular business process view wherein:

the angular process view defines defining at least an angular direction and a radial direction, with each business process step a plurality of the process steps being represented as a corresponding angular block in the angular business process view; 

each angular block includes an angular segment as a function of at least  one of (1) a number of parallel concurrent process steps and (ii) a  number of alternative concurrent process steps, with the 16 an ordering of the angular blocks in the angular direction representing  different process step chains or sub-chains and with the ordering of  the angular blocks in the radial direction representing represents at least a temporal order of the business plurality of process steps;

a radial length of each angular block comprises a function of an amount of  time that the corresponding process step takes to complete; and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps


Claims 2-8 and 17-24 recite similar limitations of US Patent 8832580.
1.  A method including the steps of: 



providing a business process 
comprising a plurality of business process steps; 

 generating, by a machine, an 
angular business process view corresponding to the business process: 
with the angular business process view defining at least an angular direction and a radial direction;
 with each business process step being represented as a corresponding angular block in the angular business process view, wherein each angular block is allocated an angular segment as a function of at least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps;  
with a radial length of each angular block that is a function of the amount of time that the corresponding business process step takes to complete; 
 with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and 
with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  
with process steps that are radially aligned, but angularly offset, representing parallel concurrent or 
alternatively concurrent process steps;  and 

creating, by a machine, a visual 
representation of the angular business process view.


Claims 2-8 and 10-16 recite similar limitations of the instant application.


Instant Application 17/468244
     US Patent 10552780
1.  A system comprising:

a processor; and

 a memory storing code, wherein when executed by the processor, the code causes the

processor to perform operations comprising:

 
display a multi-step process as at least a visual representation of an angular business process view,, corresponding to the business process, with the angular business process view wherein:

the angular process view defines defining at least an angular direction and a radial direction, with each business process step a plurality of the process steps being represented as a corresponding angular block in the angular business process view; 

each angular block includes an angular segment as a function of at least  one of (1) a number of parallel concurrent process steps and (ii) a  number of alternative concurrent process steps, with the 16 an ordering of the angular blocks in the angular direction representing  different process step chains or sub-chains and with the ordering of  the angular blocks in the radial direction representing represents at least a temporal order of the business plurality of process steps;

a radial length of each angular block comprises a function of an amount of  time that the corresponding process step takes to complete; and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps


Claims 2-8 and 17-24 recite similar limitations of claims 2-16 of US Patent 10552780.

1.  A method comprising:

 executing a program with a computer system causing 
the computer system to perform: 


displaying a multi-step process as at least an angular process view defining at least an angular direction and a radial 
direction, with a plurality of the process steps being represented as a 
corresponding angular block in the angular process view, wherein: each angular block includes angular segment as a function of at least one of (i) a number of parallel concurrent process steps and (ii) a number of alternatively concurrent process steps, an ordering of the angular blocks in the radial direction 
representing at least a temporal order of the plurality of process steps;  a radial length of each angular block comprises a function of an amount of time that the corresponding process step takes to complete;  and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 
causing a machine to display visual representation of the angular process view


Claims 2-16 recite similar limitations of claims 2-16 the instant application.



Instant Application 17/468244
        US Patent 9552563
1.  A system comprising:

a processor; and

 a memory storing code, wherein when executed by the processor, the code causes the

processor to perform operations comprising:

 
display a multi-step process as at least a visual representation of an angular business process view,, corresponding to the business process, with the angular business process view wherein:

the angular process view defines defining at least an angular direction and a radial direction, with each business process step a plurality of the process steps being represented as a corresponding angular block in the angular business process view; 

each angular block includes an angular segment as a function of at least  one of (1) a number of parallel concurrent process steps and (ii) a  number of alternative concurrent process steps, with the 16 an ordering of the angular blocks in the angular direction representing  different process step chains or sub-chains and with the ordering of  the angular blocks in the radial direction representing represents at least a temporal order of the business plurality of process steps;

a radial length of each angular block comprises a function of an amount of  time that the corresponding process step takes to complete; and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps





Claims 2-8 and 17-24 recite limitations similar to 2-15 of US Patent 9552563.

1.  A system of constructing views of a process, the system comprising: a 
processor;  and a memory, coupled to the processor, the memory having code 
stored therein, wherein the memory stores at least one process, with the 
process including a plurality of process steps, and the code is executable by 
the processor to: 

display the process as an angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, 
wherein each angular block is allocated an angular segment as a function of at 
least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps, with the ordering of the angular blocks 
in the angular direction representing different process step chains or 
sub-chains and with the ordering of the angular blocks in the radial direction 
representing temporal order of the process steps, with a radial length of each angular block that is a function of the amount of time that the corresponding 
process step takes to complete; 


wherein the angular view module is programmed such that when process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

create, by a machine, a visual representation of the angular process view. 


Claims 2-15 recite limitations similar to claims 2-16 (or renumbered 2-15) of the instant application. 




Instant Application 17/468244
US Patent 9875453
1.  A system comprising:

a processor; and

 a memory storing code, wherein when executed by the processor, the code causes the

processor to perform operations comprising:

 
display a multi-step process as at least a visual representation of an angular business process view,, corresponding to the business process, with the angular business process view wherein:

the angular process view defines defining at least an angular direction and a radial direction, with each business process step a plurality of the process steps being represented as a corresponding angular block in the angular business process view; 

each angular block includes an angular segment as a function of at least  one of (1) a number of parallel concurrent process steps and (ii) a  number of alternative concurrent process steps, with the 16 an ordering of the angular blocks in the angular direction representing  different process step chains or sub-chains and with the ordering of  the angular blocks in the radial direction representing represents at least a temporal order of the business plurality of process steps;

a radial length of each angular block comprises a function of an amount of  time that the corresponding process step takes to complete; and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps


Claims 2-8 and 17-24 recite limitations similar to claims 2-15 of US Patent 9875453.

1.  A method comprising: performing with a machine: 






display the process as an angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, wherein each angular block is allocated an angular segment as a function of at least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the process steps, with a radial length of each angular block that is a 
function of the amount of time that the corresponding process step takes to 
complete; 

 wherein the angular view module is programmed such that when process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

creating, by the machine, a visual representation of the angular process view.


Claims 2-15 recite similar limitations of claims 1-16 (or renumbered 1-15). 


Instant Application 17/468244
US 11138541 B2
1.  A system comprising:

a processor; and

 a memory storing code, wherein when executed by the processor, the code causes the

processor to perform operations comprising:

 
display a multi-step process as at least a visual representation of an angular business process view,, corresponding to the business process, with the angular business process view wherein:

the angular process view defines defining at least an angular direction and a radial direction, with each business process step a plurality of the process steps being represented as a corresponding angular block in the angular business process view; 

each angular block includes an angular segment as a function of at least  one of (1) a number of parallel concurrent process steps and (ii) a  number of alternative concurrent process steps, with the 16 an ordering of the angular blocks in the angular direction representing  different process step chains or sub-chains and with the ordering of  the angular blocks in the radial direction representing represents at least a temporal order of the business plurality of process steps;

a radial length of each angular block comprises a function of an amount of  time that the corresponding process step takes to complete; and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps



Claims 2-8 and 17-24 recite similar limitations of claims 2-7 and 10-17 of the US Patent 11138541.
1.  A system of constructing views of a process, the system comprising: 

a computer system having software stored therein to: 


construct an angular process 
view corresponding to the process, with the angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, wherein each angular block is allocated an angular segment as a function of a number of process or sub-process steps with an ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with an ordering of the angular blocks in the radial direction representing temporal order of the process steps, with a radial length of each angular block that is a function of an amount of time allocated to a corresponding process step;  

wherein when process the steps are radial aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

creating by a machine, a visual 
representation of the angular process view. 


Claims 2-7 and 10-17 recite similar limitations of claims 2-7 and 10-16 of the instant application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171